NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
 
Response to Amendment
Applicant's amendment filed on 02/01/2022 has been entered. Claims 1-2, 4, and 7-9 are pending in this application.

Reasons for Allowance
Claims 1-2, 4, and 7-9 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a system for levelling suspended luminaires, the system comprising a housing comprising a first opening and a second opening, the first opening connecting to a slot, the second opening on a top surface of the housing, and an unthreaded bore connecting the slot and the second opening; a shuttle disposed in the slot of the housing, the 
The closet prior art, LUKMANN (WO 2008/095491), does not include the combination of all the claimed limitations above, specifically an unthreaded bore connecting the slot and the second opening, a shuttle disposed in the slot of the housing, the shuttle including a gripper and a threaded bore, a thumb wheel disposed in the housing, the thumb wheel including a head substantially disposed within the housing and partially exposed to the second opening and a drive shaft including a threaded portion for mating engagement with the threaded bore of the shuttle through the unthreaded bore of the housing, linear displacement of the thumb wheel is constrained by the housing, rotation of the thumb wheel drives linear displacement of the shuttle, the gripper includes an axial bore for gripping a cable wire and configured for the cable wire to extend through the axial bore, the housing includes a channel in axial alignment with the axial bore of the gripper, the channel configured for the cable wire to extend through an entire length 
In other words, the prior art taken as a whole does not show or suggest the combination of the relationship between the thumb wheel and the housing (the thumbwheel in the housing and partially exposed to the second opening, and the linear displacement of the thumb wheel is constrained by the housing), how the thumb wheel drives the shuttle (the drive shaft of the thumb wheel engages the threaded bore of the shuttle through the unthreaded bore of the housing), the relationship between the cable wire, the shuttle, and the housing (the channel of the housing is aligned with the axial bore of the gripper, and the cable wire extends through the axial bore of the gripper of the shuttle and the channel of the housing), and the above structure levels the luminaries suspended from the ceiling with the cable wire as claimed.
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. E./
Examiner, Art Unit 2875


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875